UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-7191


HENRY BURGESS,

                 Plaintiff - Appellant,

          v.

LYNN MARTIN; JAMES B. ELLISOR;          JIM    HODGES;    CARROLL    A.
CAMPBELL, JR.; WILLIAM DOUG CATOE,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:09-cv-01247-RBH)


Submitted:   November 18, 2010                Decided:   December 2, 2010


Before SHEDD and     AGEE,   Circuit   Judges,    and    HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Henry Burgess, Appellant Pro Se. Barbara Murcier Bowens,
Assistant United States Attorney, Columbia, South Carolina;
Steven Barry Johnson, LEE ERTER WILSON HOLLER & SMITH, LLC,
Sumter, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Henry   Burgess   appeals    the   district    court’s   order

accepting the recommendation of the magistrate judge and denying

relief on his civil complaint.         We have reviewed the record and

find   no   reversible   error.    Accordingly,    we     affirm   for   the

reasons stated by the district court.           Burgess v. Martin, No.

4:09-cv-01247-RBH (D.S.C. July 14, 2010).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                   AFFIRMED




                                   2